                                                                   FILED
                                                                   DEC 12 2019
                                                                   Clerk , Us
                                                                  District Of M Courts
                                                                  Missou/a o ·ontana
                                                                               IVls1on




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 UNITED STATES OF AMERICA,                         CR 19-43-M-DWM

             Plaintiff,

       vs.                                                ORDER

 ALLAN ROY GOODMAN,

             Defendant.


      Upon the oral motion of the defendant, IT IS ORDERED that the defendant

has leave to seek a writ of habeas corpus for testimony for Robert Scott Flamand,

who has been taken into custody by tribal law enforcement. See Fed. R. Crim. P.

17(b). A writ was previously issued for this witness upon motion of the

government. (See Docs. 38, 43, 45.) Accordingly, IT IS ORDERED that the

defendant's oral motion for writ is GRANTED. The Clerk of this Court is directed

to issue a Writ of Habeas Corpus (for testimony) directing the CSKT Tribal Jail in

Pablo, Montana, and the United States Marshal for the District of Montana, to
                                         1
produce Robert Scott Flamand, before the Court at the Russell Smith Federal

Courthouse in Missoula, Montana, at 9:00 a.m. on Monday, December 16, 2019.

Robert Scott Flamand shall be returned to the custody of the CSKT Tribal Jail,

Pablo, Montana at the conclusion of all proceedings in this case.
                       ~
      DATED this {'}., day of December, 2019.



                                                               (0: s:.c.d' A- . M,
                                       -fl->o--- - ~ - - - - - - -



                                                ---




                                         2
